Citation Nr: 18100069
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-14 466
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to a disability rating in excess of 40 percent for rheumatoid arthritis is remanded for additional development.
The Veteran had honorable active duty service from July 1966 to April 1970 and from December 1974 to March 1991 with the United States Navy.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, continuing the currently assigned 40 percent disability evaluation. 
The Board remanded the issue for further development in November 2015.  The case has been returned to the Board for appellate review.
The Veteran was afforded a VA examination in January 2016.  At that time, the examiner noted no weight loss and no anemia.  The Board notes that subsequent treatment records dated January 2017 show anemia and significant weight loss.  The Veteran weighed 164 lbs. in December 2016, but dropped to 146 lbs. in January 2017.  As anemia and weight loss are part of the criteria for a higher disability rating for rheumatoid arthritis, the Board finds that an addendum opinion is necessary to determine if the Veteran has weight loss and anemia productive of severe impairment of health or incapacitating exacerbations.

 
The matter is REMANDED for the following action:
1. Return the claims file to the January 2016 VA examiner for further comment.  If the examiner is not available or if the examiner determines that a new examination is necessary, then schedule the Veteran for a VA examination to address the current severity of the Veterans rheumatoid arthritis.  The claims file should be reviewed by the examiner in connection with the claim.  All indicated tests should be conducted and the results reported.  
The examiner should address the Veterans significant weight loss and his diagnosis of anemia.  The examiner should specifically note any incapacitating exacerbations and whether the weight loss and anemia are productive of severe impairment of health.
A complete rationale should be provided for any opinion offered.  If an opinion cannot be provided without resorting to mere speculation the examiner should fully explain why this is the case and identify what additional evidence or information, if any, may allow for a more definitive opinion.






2.  After undertaking the development above and any additional development deemed necessary, the Veterans claim regarding entitlement to a higher disability rating for rheumatoid arthritis should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

